 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ELVIA ROMERO,                           Case No. CV 18-9731-GW-MAAx

12                      Plaintiff,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   WALMART, INC.,
15                      Defendant.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
           IT IS SO ORDERED.
21

22 Dated: August 28, 2019

23
                                           _________________________________
24                                         HON. GEORGE H. WU,
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
